OPINION
PER CURIAM.
Appellant, Francis Ferri, filed an action in state court alleging negligence on the part of appellee, Dominick Rossetti, an attorney who represented appellant in connection with a federal grand jury investigation. It was alleged that appellee misplaced a written agreement which would have conferred immunity upon appellant against criminal prosecution by federal authorities. The tort action was dismissed by the lower court en banc in response to appellee’s preliminary objections. The Superior Court affirmed per curiam. Ferri v. Rossetti, 253 Pa.Super. 614, 384 A.2d 995 (1978). This Court agreed and affirmed. Ferri v. Rossetti, 483 Pa. 327, 396 A.2d 1193 (1979).
Subsequently, appellant’s petition to the United States Supreme Court for issuance of writ of certiorari was granted. On January 8, 1980, the United States Supreme Court remanded the matter to this Court with instructions to dispose of the case in accordance with its ruling in Ferri v. Ackerman, 444 U.S. 193, 100 S.Ct. 402, 62 L.Ed.2d 355 (1979).
*118We, therefore, reverse the order of the Court of Common Pleas of Allegheny County dismissing appellant’s complaint, reinstate the action and remand the cause for disposition consistent with this Court’s per curiam opinion in Ferri v. Ackerman, 488 Pa. 113, 411 A.2d 213 (1980).
MANDERINO, J., did not participate in the consideration or decision in this case. >
ROBERTS, J., filed a concurring opinion in which LARSEN, J., joins.